Exhibit 10.2

 



Dated 1ST MAY 2012

 

 

 

 

ORCHARD ADVERTISING LIMITED (1)

 

 

and

 

 

HOLLYWOOD MEDIA CORP (2)

 

 



 

 



  

SHARE CHARGE

 

DEED



 

  

 



 



  

 

 

 

Atticus Legal LLP

Castlefield House

Liverpool Road

Manchester

M3 4SB

 



 

 

 

 

Index to Clauses

 



1.  Definitions and interpretation 2 2. Covenant to pay 4 3.  Charge 4 4. 
Negative pledge and restrictions on dealing 4 5.  Representations and warranties
by the Chargor 5 6.  Covenants by the Chargor 6 7.  Notice of subsequent charges
7 8.  Enforcement and powers of the Chargee 8 9.  Application of monies 9 10. 
Continuing security 9 11.  Power of attorney 9 12.  Further assurances 9 13. 
Avoidance of payments 10 14.  Delegation 10 15.  Costs and expenses 10 16. 
Indemnity 10 17.  Notices 10 18.  Assignment 11 19.  Miscellaneous 11 20.  Law
and jurisdiction 12



 

 

1

 



 

THIS DEED is dated 1st May 2012 and made BETWEEN:

 

 

(1)ORCHARD ADVERTISING LIMITED incorporated and registered in England and Wales
with company number 8006157 whose registered office is at 34 -36 Orchard Road,
Lytham St Annes, Lancashire, FY8 1PF (Chargor); and

 

(2)HOLLYWOOD MEDIA CORPORATION incorporated and registered in the United States
of America whose registered office is at 2255 Glades Road Suite 221A, Boca
Raton, FL 33431 (Chargee).

 

 

IT IS AGREED as follows:

 

1.Definitions and interpretation

 

1.1.In this Deed, unless the context otherwise requires:

 

Administrator means an administrator appointed to manage the affairs, business
and property of the Chargor pursuant to clause 8;

 

Authorisation means an authorisation (including, without limitation, a consent,
approval, resolution, licence, permit, exemption, filing, notarisation or
registration);

 

Business Day means a day (other than a Saturday or a Sunday) on which banks are
open for general business in London;

 

 

Derivative Assets means:

 

(a)allotments, rights, monies or other assets arising from the Sale Shares by
way of conversion, exchange, redemption, bonus, preference, option or otherwise;

 

(b)dividends, distributions, interest and other income paid, or payable, in
respect of the Sale Shares; and

 

(c)stocks, shares and other securities offered in addition to, or in
substitution for, the Sale Shares;

 

euro or € means the single currency of the Participating Member States;

  

LPA means the Law of Property Act 1925;

 



Participating Member State means a member state of the European Union that
adopts, or has adopted, the single currency in accordance with legislation of
the European Union for the time being relating to European Monetary Union;

 

Secured Liabilities means all present and future monies, obligations and
liabilities owed by the Chargor to the Chargee, whether actual or contingent and
whether owed jointly or severally, as principal or surety and/or in any other
capacity whatsoever, under or in connection with the Share Purchase Agreement;

 

Security Assets means the Sale Shares and the Derivative Assets (and includes
any part of, or any interest in, such assets);

 

2

 



 

Security Interest means any mortgage, charge, pledge, lien, assignment by way of
security, hypothecation or any other agreement or arrangement having the effect
of conferring security;

 

Security Period means the period beginning on the date of this Deed and ending
on the date on which all the Secured Liabilities have been irrevocably and
unconditionally paid and discharged in full;

 

Share Purchase Agreement means the share purchase agreement dated on the date
hereof between the Chargor, and the Chargee;

 

 

Sterling and £ mean the lawful currency for the time being of the United
Kingdom.

 

1.2.Words and expressions defined in the Share Purchase Agreement shall, in
addition to those set out at clause 1.1 above and unless the context requires
otherwise, bear the same meaning when used in this Deed.

 

1.3.In this Deed, unless the context otherwise requires:

 

(a)clause headings are inserted for ease of reference only and are not to affect
the interpretation of this Deed;

 

(b)references to clauses are to clauses of this Deed;

 

(c)words importing the plural shall include the singular and vice versa;

 

(d)any reference to a person includes any person, firm, company, corporation,
government, state or agency of a state or any association, trust or partnership
(whether or not having separate legal personality) or two or more of the
foregoing;

 

(e)any reference to Chargee or Chargor shall be construed so as to include its
successors in title and, in the case of the Chargee, its permitted assigns and
transferees, whether direct or indirect;

 

(f)any reference to this Deed or any other document shall be construed as a
reference to this Deed or such other document as amended and/or restated from
time to time and be deemed to include any instruments amending, varying,
supplementing, novating or replacing the terms respectively thereof from time to
time;

 

(g)any reference to a statutory provision shall be construed as a reference to
that statutory provision as amended, supplemented, re-enacted or replaced from
time to time (whether before or after the date of this Deed) and shall include
any orders, regulations, instruments or other subordinated legislation made
under or deriving validity from that statutory provision;

 

(h)any reference to assets includes present and future properties, revenues and
rights of every description;

 

(i)any reference to a regulation includes any regulation, rule, official
directive, request or guideline (whether or not having the force of law) of any
governmental or inter-governmental or supranational body, agency, department or
regulatory, self-regulatory or other authority or organisation whatsoever;

 



3

 

 

 

(j)any reference to a disposal includes any sale, assignment or transfer, the
grant of an option or similar right or the creation of a trust or other
equitable interest in favour of a third party, and dispose shall be construed
accordingly; and

 

2.Covenant to pay

 

The Chargor hereby covenants with the Chargee that it will on demand pay and
discharge the Secured Liabilities as and when the same become due for payment
and discharge, whether by acceleration or otherwise.

 

3.Charge

 

The Chargor with full title guarantee and as a continuing security for the
payment and discharge of the Secured Liabilities hereby charges in favour of the
Chargee by way of equitable charge the Sale Shares, together with all Derivative
Assets from time to time accruing thereto.

 

4.Negative pledge and restrictions on dealing

 

The Chargor shall not, during the Security Period, save with the prior written
consent of the Chargee or as may be permitted by the Share Purchase Agreement;

 

(a)create, or agree or attempt to create, or permit to subsist in favour of any
person other than the Chargee any Security Interest over the whole or any part
of the Security Assets;

 

(b)(whether by a single transaction or a number of related or unrelated
transactions) sell, transfer or otherwise dispose of all or any part of the
Security Assets (or any interest therein) or the right to receive or to be paid
the proceeds arising on the disposal of the same or agree or attempt to do so;
and

 

(c)dispose of the equity of redemption in respect of all or any part of the
Security Assets.

 

5.Representations and warranties by the Chargor

 

5.1.The Chargor represents and warrants to the Chargee that:

 

(a)it is a company, duly incorporated and validly existing under the law of its
jurisdiction of incorporation;

 

(b)it has the necessary power to enter into, and perform its obligations under,
this Deed and has taken all necessary action to authorise the entry into, and
the performance of its obligations under, this Deed;

 

(c)the obligations expressed to be assumed by it under this Deed constitute its
legal, valid, binding and enforceable obligations;

 



4

 

 

 

(d)all Authorisations required or desired to enable or entitle it to enter into,
and comply with its obligations under, this Deed have been obtained and are in
full force and effect;

 

(e)it is (subject to the terms of this Deed) the sole legal and beneficial owner
of the Security Assets; and

 

(f)the Sale Shares represent the whole of the issued share capital of the
Company;

 

(g)there has been no amendment, variation or alteration to the memorandum and
articles of association of the Company since the date of this Deed (other than
any amendment, variation or alteration to which the Chargee has consented to in
writing).

 

(h)the Sale Shares have been validly issued and are fully paid up.

 

5.2.Each of the representations and warranties set out in clause 5.1 are made on
the date of this Deed and are deemed to be repeated by the Chargor on each day
during the Security Period with reference to the facts and circumstances then
existing.

 

6.Covenants by the Chargor

 

6.1.The covenants in this clause 6 shall remain in force throughout the Security
Period.

 

6.2.The Chargor covenants with the Chargee that it shall:

 

(a)duly and promptly pay all calls, instalments or other monies which may from
time to time become due in respect of any of the Security Assets (it being
acknowledged by the Chargor that the Chargee shall not in any circumstances
incur any liability whatsoever in respect of any such calls, instalments or
other monies);

 

(b)following execution of this Deed (or on later receipt) and if requested by
the Chargee, deposit with the Chargee (or as it may direct) all certificates or
documents of title in respect of the Security Assets, together with a duly
executed and stamped (but undated) instrument of transfer or an assignment (as
appropriate) thereof in blank; and

 

(c)deliver to the Chargee any Derivative Assets.

 

6.3.On and after the security constituted by this Deed becoming enforceable, the
Chargee shall, without prejudice to its other rights under this Deed, be
entitled to:

 

(a)complete any instrument of transfer and have all or any of the Security
Assets registered in its name;

 

(b)exercise all voting and other rights and powers attached to the Security
Assets; and

 

(c)receive and retain all dividends, interest and other monies paid in respect
of the Security Assets for application in, or towards, satisfaction of the
Secured Liabilities (and if the Chargor receives any such dividends, interest or
other monies, it shall hold them on trust for the Chargee and forthwith pay them
to the Chargee).

 

 

5

 



 

6.4.If the Chargor fails to comply with any of the covenants set out in clause
6.2, the Chargor will allow (and hereby irrevocably authorises) the Chargee
and/or such person as it shall nominate to take such action on behalf of the
Chargor as shall be necessary to ensure that such covenants are complied with.

 

6.5.All sums payable by the Chargor under this clause shall be payable on demand
by the Chargee.

 

 

7.Enforcement and powers of the Chargee

 

7.1.The security constituted by this Deed shall become immediately enforceable
at any time on, or after 10 working days after the date on which the Chargee
properly demands in writing the payment or discharge of all, or any part, of the
Secured Liabilities in accordance with the Share Purchase Agreement. After the
security constituted by this Deed has become enforceable, the Chargee may
enforce all or any part of the security as it sees fit and the Chargee may
exercise all powers conferred on mortgagees by the LPA (as varied or extended by
this Deed) and the restrictions contained in section 103 LPA shall not apply to
this Deed. For the purposes of all powers implied by statute, the Secured
Liabilities are deemed to have become due and payable on the date of this Deed.

 

7.2.The powers conferred on the Chargee under this Deed shall be extended so as
to authorise the Chargee to sell or otherwise dispose of (or instruct any
nominee to do so) the Security Assets (or any part of them), in such manner and
on such terms and for such consideration (whether payable immediately or in
instalments) as the Chargee shall in its absolute discretion think fit and the
Chargee may treat any part of the Security Assets as consists of money as if it
were the proceeds of such a sale or other disposal.

 

7.3.The Chargee shall not be liable for:

 

(a)any loss arising out of such sale or other disposal of any of the Security
Assets or the exercise of or failure to exercise any of the Chargee's powers
under this Deed however caused and whether or not a better price could or might
have been obtained by deferring or advancing the date of such sale or other
disposal and the Chargee shall not be liable to account as mortgagee in
possession for any of the Security Assets; and

 

(b)any neglect or default to pay any call, instalment or other monies in respect
of the Security Assets or to accept any offer or to notify the Chargor of any
matter or for any other loss of any nature whatsoever in connection with any of
the Security Assets.

 

7.4.At any time on, or after the date on which the security constituted by this
Deed becomes enforceable, the Chargee may exercise in the name of the Chargor or
otherwise, and without any further consent or authority on the part of the
Chargor in respect of the Security Assets any voting rights and all powers given
to trustees in respect of securities or property subject to a trust and any
powers or rights which may be exercisable by the person in whose name any of the
Security Assets is registered.

 

7.5.The restriction on the right of consolidating mortgages under section 93 of
the LPA shall not apply to this Deed.

 



6

 

 

 

7.6.No purchaser, mortgagee or other person dealing with the Chargee shall be
concerned to enquire whether the Secured Liabilities have become payable or
whether any power which he or it is purporting to exercise has become
exercisable or whether any money is due under this Deed or as to the application
of any money paid raised or borrowed or as to the propriety or regularity of any
sale by or other dealing with the Chargee. All the protection to purchasers
contained in Sections 104 and 107 of the LPA shall apply to any person
purchasing from or dealing with the Chargee as if the Secured Liabilities had
become due and the statutory powers of sale had arisen on the date of this Deed.

 

7.7.The Chargee may without notice to the Chargor appoint any one or more
persons to be an administrator of the Company pursuant to paragraph 14 Schedule
B1 of the Insolvency Act 1986 if this debenture becomes enforceable.

 

7.8.Any appointment under clause 7.7 shall:

 

7.8.1.be in writing signed by a duly authorised signatory of the Chargor, and

 

7.8.2.take effect, in accordance with paragraph 19 of Schedule B1 of the
Insolvency Act 1986, when the requirements of paragraph 18 of that Schedule B1
are satisfied.

 

7.9.The Chargor may (subject to any necessary approval from the court) end the
appointment of an Administrator by notice in writing in accordance with this
clause 7.8 and appoint under that clause a replacement for any Administrator
whose appointment ends for any reason.

 

 

8.Application of monies

 

Any monies received by the Chargee under the powers conferred by this Deed shall
after the payment of any claims having priority to the security created by this
Deed, be applied in or towards payment of the Secured Liabilities in such order
as the Chargee in its absolute discretion thinks fit (but without prejudice to
the right of the Chargee to recover any shortfall from the Chargor).

 

9.Continuing security

 

The security constituted by this Deed shall be continuing and shall not be
considered as satisfied or discharged by any intermediate payment or settlement
of the whole or any part of the Secured Liabilities and shall be binding until
all the Secured Liabilities have been irrevocably and unconditionally paid and
discharged in full to the satisfaction of the Chargee.

 

10.Power of Attorney

 

10.1.The Chargor, by way of security, irrevocably and severally appoints the
Chargee and any of its delegates or sub-delegates to be its attorney (with full
powers of substitution and delegation) and in its name or otherwise and on its
behalf and as its act and deed to sign, seal, execute, deliver, perfect and do
all deeds, instruments, notices, documents, acts and things which the Chargor
may or ought to do under the covenants and provisions contained in this Deed
(including under clause 11).

 

10.2.The Chargor ratifies and confirms and agrees to ratify and confirm anything
such attorney shall lawfully and properly do or purport to do by virtue of
clause 10.1 and all money expended by any such attorney shall be deemed to form
part of the Secured Liabilities.

 



7

 

 

 

11.Further assurances

 

11.1.The Chargor shall at any time at the request of the Chargee, but at the
cost of the Chargor, promptly execute such Security Interests and other deeds,
assurances, instruments and agreements and otherwise do such acts and things as
the Chargee may from time to time require for:

 

(a)perfecting, or protecting, the security created (or intended to be created)
by this Deed; and

 

(b)facilitating the realisation of any Security Asset and the exercise of all
rights, powers, authorities and discretions vested in the Chargee under this
Deed.

 

11.2.Any such further Security Interests and assurances shall be prepared by, or
on behalf of, the Chargee and shall contain an immediate power of sale without
notice, a clause excluding section 93 of the LPA and the restrictions contained
in section 103 of the LPA and such other clauses for the benefit of the Chargee
as the Chargee may reasonably require.

 

12.Avoidance of payments

 

12.1.Any release, discharge or settlement between the Chargee and the Chargor in
relation to this Deed shall be conditional upon no security, disposition or
payment to the Chargee by the Chargor or any other person being void, set aside
(in whole or in part) or ordered to be refunded or reduced by virtue of any law
or enactment relating to bankruptcy, insolvency or liquidation for the time
being in force, or for any other reason whatsoever, and if any such security,
disposition or payment is declared void or set aside or is ordered to be
refunded or reduced then the liability of the Chargor under this Deed shall
continue as if such release, discharge or settlement had not occurred.

 

 

12.2.The Chargee may concede or compromise any claim that any security,
disposition or payment is void or liable to be set aside, refunded or reduced.

 

13.Delegation

 

The Chargee may delegate by power of attorney or in any other manner to any
person or persons all or any of the powers, authorities and discretions which
are for the time being exercisable by them under this Deed in relation to the
Security Assets or any part of them. Any such delegation may be made upon such
terms (including power to sub-delegate) and subject to such regulations as the
Chargee may think fit. The Chargee shall not be in any way liable or responsible
to the Chargor for any loss or damage arising from any act, default, omission or
misconduct on the part of any such delegate or sub-delegate.

 

14.Costs and expenses

 

The Chargor shall forthwith on demand pay all reasonable costs, charges and
expenses (including legal and out-of-pocket expenses) properly incurred which
the Chargee, any attorney, manager, agent or other person appointed by the
Chargee under this Deed incurs in connection with this Deed.

 



8

 

 

 

 

15.Indemnity

 

The Chargee and every attorney, manager, agent or other person appointed by the
Chargee under this Deed and their respective officers and employees shall be
entitled to be indemnified on a full indemnity basis out of the Security Assets
in respect of all liabilities and expenses properly incurred or suffered by any
of them in or directly or indirectly as a result of the exercise or purported
exercise of any of the powers, authorities or discretions vested in them under
this Deed and against all actions, proceedings, losses, costs, claims and
demands suffered or incurred by the Chargee in respect of any matter or thing
done or omitted in any way relating to the Security Assets and the Chargee may
retain and pay all sums in respect of the same out of any monies received under
the powers conferred by this Deed.

 

16.Notices

 

16.1.Every notice, demand or other communication under this Deed shall be in
writing and may be delivered personally or by letter or facsimile transmission
as follows:

 

(a)if to the Chargee to:

 

Beachcroft LLP, 100 Fetter Lane, London EC4A 1BN

 

Fax number: 0207 894 6550

 

For the attention of Laurence Markham;

 

(b)if to the Chargor to:

 

Atticus Legal LLP, Castlefield House, Liverpool Road, Manchester, M3 4SB

 

Fax number: 0161 957 8879

 

For the attention of Kevin Philbin;

 

or, in either case, to such other address or facsimile number, or marked for the
attention of such other person, as may be notified in accordance with this
clause by the relevant party to the other party for such purpose by not less
than 10 Business Days’ notice in writing.

 

16.2.Every notice, demand or other communication shall be deemed to have been
received as follows:

 

(a)if by letter, when delivered personally at the relevant address or 2 Business
Days after being deposited in the post, in the case of first class prepaid
postage, in an envelope addressed to the relevant address; and

 

(b)if by facsimile transmission, when received in legible form,

 

and, in each case, marked for the attention of the relevant person.

 

Any notice given in accordance with the above, but received on a non-Business
day or out of business hours in the place of receipt, will only be deemed to
have been received at the opening of business on the next Business Day in that
place.

 

 

9

 



 

16.3.Any notice, demand or other communication served on the Chargee shall only
be effective when actually received by the Chargee and then only if it is
expressly marked for the attention of the relevant person at the Chargee in
accordance with clause 16.1

 

17.Assignment

 

17.1.        The Chargee may at any time, without the consent of the Chargor,
assign or transfer the whole or any part of the Chargee's rights under this
debenture to any person within the Chargee’s Group.

 

17.2.        The Chargor may not assign any of its rights or transfer any of its
obligations under this Deed or enter into any transaction, which would result in
any of these rights or obligations passing to another person.

 

18.Miscellaneous

 

18.1.No delay or omission on the part of the Chargee in exercising any right or
remedy under this Deed shall impair that right or remedy or operate as or be
taken to be a waiver of it nor shall any single partial or defective exercise of
any such right or remedy preclude any other or further exercise under this Deed
of that or any other right or remedy.

 

18.2.The Chargee’s rights under this Deed are cumulative and not exclusive of
any rights provided by law and may be exercised from time to time and as often
as the Chargee deems expedient.

 

18.3.Any waiver by the Chargee of any terms of this Deed or any consent or
approval given by the Chargee under it shall only be effective if given in
writing and then only for the purpose and upon the terms and conditions if any
on which it is given.

 

18.4.The security constituted by this Deed shall be in addition to, and shall be
without prejudice to, any other Security Interest which the Chargee may now, or
at any time in the future hold, for or in respect of the Secured Liabilities or
any of them and shall not be prejudiced by time or indulgence granted to any
person by the Chargee in perfecting or enforcing any remedies, securities,
guarantees or rights it may now or in the future have from, or against, the
Chargor or any other person or any waiver, release, variation, act, omission,
forbearance, unenforceability, indulgence or invalidity of any such remedy,
security, guarantee or right.

 

18.5.If at any time any one or more of the provisions of this Deed is or becomes
illegal, invalid or unenforceable in any respect under any law of any
jurisdiction neither the legality, validity or enforceability of the remaining
provisions of this Deed nor the legality, validity or enforceability of such
provision under the law of any other jurisdiction shall be in any way affected
or impaired as a result.

 

18.6.This Deed may be executed in any number of counterparts and all such
counterparts taken together shall constitute one and the same instrument.

 

18.7.A person who is not a party to this Deed (or such party's permitted
successor or assign) has no right under the Contracts (Rights of Third Parties)
Act 1999 to enforce any term of this Deed. This does not affect any right or
remedy of a third party that exists or is available apart from that Act.

 



10

 

 

 

18.8.At any time on, or after, the United Kingdom becoming a Participating
Member State, this Deed shall be subject to such reasonable amendments as the
Chargee may from time to time specify to be necessary or appropriate to reflect
the introduction of the euro in the United Kingdom and any relevant market
conventions or practices relating to the euro.

 

19.Law and jurisdiction

 

19.1.This Deed and any dispute or claim arising out of or in connection with it
or its subject matter or formation (including non-contractual disputes or
claims) shall be governed by and construed in accordance with the law of England
and Wales.

 

19.2.The Chargor irrevocably agrees for the exclusive benefit of the Chargee
that the courts of England and Wales shall have exclusive jurisdiction to settle
any dispute or claim that arises out of or in connection with this agreement or
its subject matter or formation (including non-contractual disputes or claims).

 

IN WITNESS whereof this Share Charge has been executed as a deed on the day and
year first before written.

 

 

 

11

 



 



 

 

EXECUTION PAGE

 

 



        EXECUTED AS A DEED ) by Orchard Advertising Limited acting by: )        
Director     /s/ Jeffrey Spector     Director/Secretary         EXECUTED AS A
DEED ) by Hollywood Media Corp acting by: )         Director  /s/ Mitchell
Rubenstein     Director/Secretary  /s/ Laurie S. Silvers



 



 

 

 

 

12

 



 

 

 

 

 



